MEMORANDUM **
Melvin M. Littrell appeals pro se the district court’s order denying his motion to reconsider the district court’s judgment dismissing Littrell’s action against twenty state and federal judges and the clerk of the United States Supreme Court. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We lack jurisdiction to address Littrell’s contentions regarding the merits of the district court’s original entry of judgment because Littrell both failed to file a notice of appeal within 60 days of entry of final judgment and failed to file a timely post-judgment tolling motion. See Fed. R.App. P. 4. Accordingly, by order dated August 8, 2000, this court limited the scope of Littrell’s appeal to denial of his motion to reconsider.
“An untimely motion for reconsideration is construed as a motion based on Fed. R.Civ.P. 60(b).” Mt. Graham Red Squirrel v. Madigan, 954 F.2d 1441, 1463 n. 35 (9th Cir.1992). Denial of such a motion is reviewed for abuse of discretion. See Sch. Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). Because Littrell failed to demonstrate mistake, inadvertence, surprise, excusable neglect, newly-discovered evidence, or any other basis for relief from judgment, the district court did not abuse its discretion by denying his motion to reconsider. See id. at 1262-63.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.